This action was filed in the district court of Grady county, June 2, 1910, by R. L. Brown against the defendants for the sum of $2,000, alleged to be due on a promissory note executed by defendants, Georgiana Benbow and John Benbow to Elizabeth Dean, which note was alleged to have been assigned before maturity by Elizabeth Dean to plaintiff herein. After filing the suit, plaintiff procured an order of attachment which was executed by levying upon certain property of defendants; and from an order dissolving such attachment, this appeal was taken.
The petition in error and case-made were filed in this court October 1, 1910. No briefs have been filed by either party. Therefore, the appeal should be dismissed for failure to file briefs as required by the rules of this court.
By the Court: It is so ordered. *Page 717